Citation Nr: 1228396	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from May 1952 to June 1954.  

The Veteran is deceased and the appellant is the Veteran's daughter.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the appellant has requested a personal hearing at the RO.  She was scheduled for a hearing before a Decision Review Officer (DRO) in February 2011 but requested that it be rescheduled due to weather and sickness.  She was rescheduled for May 2011 but failed to report to that hearing.  In June 2011, after certification of the appeal to the Board, she called the RO to ask that she be rescheduled because she forgot about the hearing due to the tornado.  The Board takes judicial notice that Minneapolis was hit by a tornado several days before the appellant's scheduled hearing.  Thus, to ensure due process, the RO should schedule her for another DRO hearing.  See 38 C.F.R. §§ 3.103(c)(1), 20.704(d) (2011).

With respect to the claim for service connection for the cause of the Veteran's death, the death certificate shows that the Veteran had been an inpatient at Kindred Hospital at the time of his death.  However, no medical records from the time of his death have been associated with the claims file.  As they may be relevant to the claim, the RO should attempt to obtain them.  In this regard, the claims file contains records from Kindred Hospital (Northlake) dated through May 15, 2007.  Thus, all records since that time should be requested.

As for the claim for helpless child benefits, on her February 2009 application for benefits, the appellant indicated that she was receiving benefits from the Social Security Administration (SSA).  In June 2009, she indicated that she also had a pending claim with the SSA.  As her SSA records may be relevant to her claim, the RO should attempt to obtain them.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a DRO hearing at the RO.

2.  Obtain all outstanding medical records pertaining to the Veteran from Kindred Hospital (Northlake) since May 15, 2007.  

3.  Request from the SSA copies of records associated with the appellant's claim(s), including all disability determinations and medical records considered.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

